                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RYAN SCOTT KURZINSKY,                          :             CIVIL ACTION
                                                :
                        Plaintiff,              :
                                                :
                v.                              :
                                                :
 PETZL AMERICA, INC.,                           :             No. 17-1234
                                                :
                        Defendant.              :

                                     MEMORANDUM OPINION

Timothy R. Rice                                                              January 16, 2019
U.S. Magistrate Judge

       Defendant Petzl America, Inc. moves for summary judgment on the negligence, strict

liability, and implied warranty claims brought against it by Plaintiff Ryan Kurzinsky. Def. Mot.

(doc. 36) at 1; Pl. Resp. (doc. 39) at 1; see also Reply (doc. 44). For the following reasons, I

grant summary judgment in favor of Defendant Petzl on all claims and dismiss this suit.

I.     LEGAL STANDARD

       Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

evidence and any inferences from the evidence must be viewed in the light most favorable to the

non-moving party. See Ray v. Warren, 626 F.3d 170, 173 (3d Cir. 2010). If reasonable minds

could conclude that there are sufficient facts to support one of Kurzinsky’s claims, Petzl’s

summary judgment motion should be denied. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). It should be granted only if no “reasonable jury could return a verdict” for

Kurzinsky based on the evidentiary record. Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010).
II.    FACTS IN THE LIGHT MOST FAVORABLE TO KURZINSKY

       On or about July 4, 2016, Kurzinsky purchased a used Petzl Tandem Speed Pulley (the

“Pulley”) from an anonymous eBay seller. Plaintiff’s Proposed Undisputed Facts (“PUD”) (doc.

40) ¶ B.1. Kurzinsky intended to use the Pulley in a homemade backyard zip line. Id. ¶ B.2.

The eBay seller described the Pulley as a “zipline trolley” in “great working condition.” Id.; Pl.

Resp. Ex. B (“Pl. Ex. B”).

       A sticker on the Pulley includes the words “Petzl” and “Tandem Speed” along with three

cartoons. Def. Ex. F; see also Def. Ex. G at 81 (Kurzinsky saw the sticker before incorporating

the Pulley into his zip line). The first cartoon is of a book slightly overlapping a triangle around

an exclamation point. Def. Ex. F. The second cartoon, next to the words “Tandem Speed,” is a

drawing of a ball bearing joint, and the third is a cartoon of a zip liner crashing into a cliff with a

skull-and-crossbones. Id.

       The Pulley came with at least a few of Petzl’s six pages of warnings and instructional

materials, but without its original product box or “hang tag.” PUD ¶ B.2, Def. Mot. at 22, Def.

Ex. L; see also Ex. A, attached. Kurzinsky reviewed all six pages of Petzl’s warnings and

instructions before building his zip line. 1 Pl. Ex. A at 172; PUD ¶ B.3. The first page shows a

drawing of a seated, helmeted zip liner, using the Pulley on a single line. Id. It also includes

three cartoons of zip liners using the Pulley for tyrolean traverse in double-line systems. 2 Id.

The first page further includes a combination of pictures and language that detail the Pulley’s


1
        Petzl disputes Kurzinsky’s claim that he reviewed all warnings and instructions before
using the product. Def. Mot. at 22. This dispute does not require resolution by a jury because,
even viewed in the light most favorable to Kurzinsky – i.e., even if I assume he reviewed all
Petzl’s warnings and instructions before using the product – his claims fail.
2
        Tyrolean traverse is a mountaineering maneuver in which climbers attach themselves to
suspended ropes or cables and use their arms to pull themselves across, e.g., a river or gorge.
https://www.climbing.com/skills/how-to-do-the-tyrolean-traverse/ (last visited Jan. 10, 2019).


                                                   2
braking load and working load limit, the size of the ropes and/or cables required, and the

maximum speed. Id. With a combination of pictures and words, this first page explains that

speed pulleys use ball bearings, while cable pulleys use self-lubricating bushings. Id.

       The second page contains cartoons of various hazards associated with using the Pulley,

including hurting one’s hand while grabbing a rope or cable, catching one’s hair in gears, and

being stranded in the middle of a sagging zip line. Id. at 2. One cartoon with two panels shows

that a single-line zip liner using a cable pulley will be “OK!,” while a single-line zip liner using a

speed pulley at the same angle of descent will crash. Id. In addition to depicting the zip liner

crashing into the cliff, the speed pulley cartoon has an exclamation point inside a triangle. Id.

Other cartoons on the second page show how to use the Pulley in direct and indirect hauling

systems. Id.

       The third page contains a series of four cartoons, depicting an individual attached to a zip

line but standing on the ground, with an arrow and two large question marks suggesting a zip

liner must determine how low his or her line will sag. Id. at 3. It contains three additional

cartoons, each adorned with a skull-and-crossbones and a giant “X,” depicting zip line users

crashing their heads on the ground at the end of zip lines, and hitting the ground in the middle of

a zip line that passes too low over a ridge. Id.

       The fourth, fifth, and sixth pages contain “instructions for use” in 18 different languages.

Id. at 4-6. The only English-language instructions are on the fourth page. Id. at 4. In

accordance with a diagram on the first page of the instructions, the various parts of the Pulley are

identified. Id. The instructions state the “Fixed-side double pulley with stainless steel sheaves

[is] for use on a cable or rope tyrolean.” Id. Then: “Attention, the installation and use of a cable

tyrolean requires the abilities of an expert. A cable tyrolean creates much greater stress on




                                                   3
anchor points than a rope tyrolean.” Id. There are no instructions for setting up a single line zip

line like the kind Kurzinsky built in his backyard. Instead, the instructions name and provide

specific advice for the five double-cable tyrolean setups depicted on the first two pages of the

instructions. Id.

       After purchasing the Pulley and separately purchasing a cable from Home Depot,

Kurzinsky set up the zip line in his backyard with the help of his brother. Id. ¶ B.5. Kurzinsky

reviewed instructional videos prior to setting up the zip line in his backyard. Id. ¶ B.6. The

instructional videos were not created by Petzl, marketed by Petzl, or found via the Petzl website.

Def. Ex. G at 43. Instead, Kurzinsky located the videos using Google and YouTube. Id. These

videos repeatedly recommended Petzl pulleys as “the best” for zip line use. Id. at 46.

       Kurzinsky knew the used Pulley he purchased through eBay did not incorporate a braking

system before he decided to use it. Id. at 193. When his zip line was assembled, Kurzinsky and

his brother tested it by first sending the wooden seat they had attached to it down the line without

a passenger. Def. Ex. E at 7. Next, they used it themselves. Id.; Pl. Ex. A at 106. Seated on the

wooden seat, Kurzinsky was suspended approximately two to three feet off the ground. PUD ¶

B.7; Def. Ex. G at 206. With the wooden seat attached, the zip line worked as expected without

any great speed. PUD ¶ B.8. Kurzinsky and his brother both successfully traversed the zip line

without incident using the seat on July 9, 2016. Id.

       On the morning of July 10, 2016, Kurzinsky replaced the seat with a straight bar. Id. ¶

B.9. With just the straight bar, Kurzinsky was more than nine feet off the ground. Pl. Ex. A at

113. He did not test the straight bar without a passenger first. Def. Ex. E at 7. Using just the

straight bar, Kurzinsky traveled at a much higher rate of speed than he had traveled with the seat

attachment. PUD ¶¶ B.10-11. The additional speed caused him to lose his grip and fall to the




                                                 4
ground, sustaining severe injuries. Id. ¶¶ B.10-12.

       The instructions from the Petzl website and insert that Kurzinsky reviewed are identical

to those attached to the Pulley when it is purchased new. Id. ¶¶ B.15-17. The box that the Pulley

would have come in had Kurzinsky purchased it new does not contain any additional safety

instructions regarding zip line setup or use beyond those that Kurzinsky reviewed on the Petzl

website. Id. ¶ B.18.

       Petzl knew that its Pulley could be utilized as a component of a zip line system. Id. ¶

B.19. Petzl’s testing of the Pulley included zip line testing. Id. Petzl contemplated that a

straight bar could be attached to the Pulley to traverse a zip line. Id. ¶ B.20. Petzl also

contemplated that the Pulley could be used for other purposes, including for hauling. Def. Ex. I

at 1. Petzl does not manufacture Pulleys with built-in braking mechanisms. Id. at 1-2. The

Pulley’s functionality for other uses, including direct and indirect hauling, tyrolean traverse, and

rope tensioning, would be degraded if it included a built-in braking mechanism. Id. at 1.

       Petzl pulleys are sometimes “sold with” zip line braking mechanisms like the

“Brakehawk,” which allows users to slow and stop themselves. Def. Ex. E at 15-16.

Commercial zip line standards require zip lines to incorporate a braking system that functions

independently of the user, either in addition to or in place of a user-operated braking system.

Def. Ex. I at 2 (citing ANSI-ACCT 03-2016). These braking mechanisms are safer than user-

operated braking systems like the Brakehawk because they are not vulnerable to user error. Id.

III.   ANALYSIS

       Kurzinsky brought three claims: (1) negligence, (2) product liability, and (3) breach of

implied warranty. Cplt. (doc. 4) at 3-6. Petzl seeks to dismiss them all. Def. Mot. at 1.




                                                  5
    1. Strict Liability3

        Pennsylvania 4 follows the Restatement (Second) of Torts for strict liability, which

requires a plaintiff to prove: (1) a defective condition (2) that proximately caused an injury and

(3) existed at the time the product left the manufacturer’s control. Tincher v. Omega Flex, Inc.,

104 A.3d 328, 335 (Pa. 2014). Defective conditions come in various forms, including

“manufacturing defects,” “design defects,” and informational defects known as “failure to warn”

cases. Dorshimer v. Zonar Systems, Inc., 145 F. Supp. 3d 339, 351 (M.D. Pa. 2015). Kurzinsky

does not pursue a manufacturing defect theory, Pl. Resp. at 16-17, but instead poses alternate

design defect and failure to warn theories, id. at 15-19. He argues Petzl’s failure to include a

built-in braking system constituted a design defect, and the failure to adequately inform

consumers of the dangers that come from not having a braking system constituted a failure to

warn. Id.

        To establish a “design defect,” a plaintiff can use either the Consumer Expectations Test

or the Risk Utility Test. Tincher, 105 A.3d at 401. Under the Consumer Expectations Test, a

plaintiff must show “the risks are greater than a reasonable buyer would expect,” meaning the

specific danger “is unknowable and unacceptable to the average or ordinary consumer.” Id. at

387. To determine a reasonable consumer’s expectations, juries are instructed to consider: (i) the

nature of the product, (ii) the identity of the user, (iii) the intended use of the product, (iv) the

intended user, and (v) any implied/express representations from the manufacturer/seller

regarding the product. Id.

        Under the Risk Utility Test, a design is defective “if a reasonable person would conclude

3
       Like the parties, I will address the claims out of order for clarity’s sake. Id. at 10; Pl.
Mot. at 10.
4
        Both parties concede that Pennsylvania law applies to Kurzinsky’s claims. See Def. Mot.
at 9-10; Pl. Resp. at 9.


                                                    6
that the probability and seriousness of the harm caused by the product outweigh the burden or

costs of taking precautions.” Rapchak v. Haldex Brake Prods. Corp., No. 13-1307, 2016 WL

1019534, at *13 (W.D. Pa. March 15, 2016) (citing Tincher, 104 A.3d at 389). Under this

measure, the jury assesses the manufacturer’s “conduct in manufacturing or designing a

product,” and considers: (1) the product’s usefulness, (2) the product’s likelihood of causing

injury, (3) the availability of safer substitutes for the product, (4) whether the product can be

made safer, (5) whether the product can be used safely by a customer exercising care, (6)

whether users are aware of the product’s inherent dangers generally or due to

warnings/instructions, and (7) whether the manufacturer can spread the loss via pricing or

carrying insurance related to the product. Id. at 390.

       To prevail on a failure to warn theory, Kurzinsky must show the Pulley is unreasonably

dangerous with the warning provided, and that the absence of warning was the proximate cause

of his injury. 5 Berkebile v. Brantly Helicopter Corp., 337 A.2d 893, 901-03 (Pa. 1975). The

duty to warn does not require manufacturers “to instruct all beginners or foreseeable users in the

intricacies of and principles underlying the product,” but only “notify the intended users of the

nonobvious dangers inherent in the product.” Makadji v. GPI Div. of Harmony Enters., Inc., No.

05-3044, 2006 WL 3498324, at *3 (E.D. Pa. Dec. 1, 2006).

       Kurzinsky need not prove conclusively that he followed all of Petzl’s

warnings/instructions due to Pennsylvania’s “heeding presumption,” which provides that

plaintiffs are presumed to have followed all warnings/instructions in strict liability cases.

Colegrove v. Cameron Mach. Co., 172 F. Supp. 2d 611, 617 (W.D. Pa. 2001) (citing Pavlik v.



5
       It is unclear whether Pennsylvania “requires courts to make the initial determination on
the adequacy of the warning.” Hatcher v. SCM Gr. N. Am., Inc., 167 F. Supp. 3d 719, 726 (E.D.
Pa. 2016) (discussing the contradictory precedents).


                                                  7
Lane Ltd. Tobacco Exporters Int’l., 135 F.3d 876, 883 (3d Cir. 1998)). Nonetheless, the

“heeding presumption” is rebuttable, and does not abrogate Kurzinsky’s obligation to provide

sufficient evidence for a juror to find that, if the warnings he claims would have been adequate

had been provided, he would have heeded them. Id. Moreover, there is no duty to warn

consumers of “open and obvious” dangers under Pennsylvania law. Fleck v. KDI Sylvan Pools,

Inc., 981 F.2d 107, 119 (3d Cir. 1997) (citing Sherk v. Daisy-Heddon, 427 A.2d 657, 660 (Pa.

Super. 1981)).

       Finally, component manufacturers are not required to warn of all dangers associated with

any system into which they can be incorporated. Jacobini v. V&O Press Co., 588 A.2d 476, 479

(Pa. 1991); see also Morris v. Johnson Controls, Inc., No. 04-1574, 2005 WL 645231, at *3

(E.D. Pa. March 18, 2005) (“[A] manufacturer will not be held liable for negligent failure to

warn of a defect where the manufacturer merely supplied component parts of a product later

assembled by another party, and the danger is associated only with the use of the finished

product.”).

       Kurzinsky claims the Pulley is unreasonably dangerous because his zip line traveled too

fast when he used it with the straight bar. Pl. Ex. A at 121. He relies on the report from his

expert, C.J. Abraham, P.E., to constitute sufficient evidence from which a jury could find the

failure to include a built-in braking system was a design defect that rendered the Pulley

unreasonably dangerous to consumers. 6 Pl. Resp. at 15-16. He argues this danger meets both

the Consumer Expectations Test and the Risk Utility Test. Def. Ex. E at 16.

       Kurzinsky also relies on Abraham to contend the information provided with the Pulley



6
        The parties also dispute whether Abraham’s report is admissible under F.R.E. 702. Def.
Mot. at 11-15; Pl. Resp. at 11-15. Because I find Kurzinsky’s claims fail even if Abraham’s
report is admitted, I need not resolve this dispute.


                                                 8
was inadequate because it failed to warn him of the dangers associated with zip lining without a

braking mechanism and failed to inform him that he could purchase a full zip line kit that would

include a braking system. Id. (“Petzl never placed Mr. Kurzinsky on notice so that he can make

a prudent decision with reference to purchasing a complete kit from Petzl and follow their

instructions which would incorporate a braking system with a pulley and a harness.”).

       According to Abraham, the warnings should have stated:

                                            !DANGER!

                 ZIP LINING IS AN EXTREMELY DANGEROUS ACTIVITY

  IF THE PRODUCT WAS PURCHASED SPECIFICALLY FOR ZIP LINING, YOU MUST
        READ AND UNDERSTAND THE ENCLOSED SAFETY INSTRUCTIONS

  AFTER READING ALL INSTRUCTIONS AND DIAGRAMS, IF YOU FEEL, FOR ANY
   REASON, THAT YOU DO NOT UNDERSTAND THEM, PLEASE CONTACT PETZL
                     PRIOR TO USING THIS PRODUCT

IF THE INSTALLATION DOES NOT INCORPORATE ALL OF THE SFAETY PROTOCOL
   AND EQUIPMENT, THERE IS A HIGH PROBABILTY YOU CAN PERMANENTLY
                     INJURE YOURSELF OR OTHERS

 ONCE INSTALLED, THE INSTALLATION SHOULD BE INSPECTED BY A CERTIFIED
                    SAFETY SPECIALIST IN ZIP LINING

  FAILURE TO FOLLOW THESE INSTRUCTIONS AND WARNINGS COULD RESULT IN A
                      TRAUMATIC INJURY OR DEATH.

Id. at 16-17.

       Abraham further opined that “the pulley did not perform as expected when used in a

reasonably foreseeable way as part of the recreational activity of zip lining.” Id. at 19.

       I disagree. Even viewed in the light most favorable to Kurzinsky, a reasonable jury could

not find the Pulley contained a design defect. Further, the warnings are sufficient as a matter of

law. Even if they were not, Kurzinsky is unable to establish that their insufficiency proximately

caused his damage because he testified that he chose to rely on information provided by sources



                                                  9
other than Petzl and would not have heeded additional warnings even if Petzl had provided them.

Def. Ex. G at 202.

       The Pulley was merely a component of a zip line system designed by Kurzinsky, and

“[a]ll the decisions and actions whereby the danger was created” were his. Wenrick v.

Schloeman-Siemeng Aktienbgesellschaft, 564 A.2d 1244, 1248 (Pa. 1989). Kurzinsky designed

the length, the angle, and the “sag” of the zip line, and knew enough of the potential dangers to

send the seat mechanism down the line on its own on July 9 before trying it himself. PUD ¶ B.5;

Def. Ex. E at 7. He knew the system did not include any braking mechanism. Def. Ex. G at 193.

Nothing in Petzl’s design or warnings changed between July 9 and July 10 to induce Kurzinsky

to ride the zip line without testing it after switching out the seat for the straight bar. The

additional danger of a bar over a seat is both “open and obvious,” Fleck, 981 F.2d at 119, and the

kind of danger created entirely by the system designer, Morris, 2005 WL 645231, at *3.

       Even setting aside Petzl’s reduced liability as a mere component manufacturer and

analyzing the case under other strict liability principles, Kurzinsky’s claims fail.

       Consumer Expectations

       Kurzinsky argues he can establish a design defect that meets the Consumer Expectations

Test based on Abraham’s opinion that including braking mechanisms and/or brake kits “would

be [a] safe design at a minimal cost.” Pl. Resp. at 16.

       But the Pulley is not exclusively, and perhaps not even primarily, intended for use as part

of a zip line. Def. Ex. I at 1. Kurzinsky has failed to produce sufficient evidence to create a

genuine dispute as to this fact, which is both asserted by Petzl, id., and evidenced by the product

insert Kurzinsky reviewed, Ex. A. That insert provides explicit instructions on using the Pulley

for tyrolean traverse and hauling, warns the user not to use speed pulleys for zip lining, and




                                                  10
features three cartoons of zip line crashes. Id. The evidence also is undisputed that the design

“fix” Abraham suggests would degrade the product’s functionality for those other purposes.

Def. Ex. I at 1.

        Even for zip line purposes, Abraham’s recommended user-operated braking system is

less safe than the alternative braking systems inherent to course design recommended by Petzl

and required by industry standards. Def. Ex. I at 1-2; see also ANSI-ACCT 03-2016. Although

user-operated braking systems may provide additional functionality and are not prohibited by

industry standards, they are insufficient. ANSI-ACCT 03-2016. Kurzinsky’s own expert notes

that Kurzinsky had the option of purchasing a zip line kit that would have included a braking

mechanism. Def. Ex. E at 15-16. No reasonable jury could find that a braking system that fails

to meet industry standards must be included along with a pulley that could, alternatively, be

incorporated into a system designed to meet those standards without it.

        Kurzinsky maintains that Petzl knew its pulleys would be used for backyard zip lines,

which are inherently dangerous and associated with high injury rates. Def. Ex. E at 4 (“It is a

known fact in the industry that deaths and serious injuries have previously occurred from

homemade zip lines in numerous states.”). In terms of the Consumer Expectations Test, he

argues that Kurzinsky was a foreseeable/intended user, and his backyard zip line was a

foreseeable/intended use. Tincher, 104 A.2d at 387.

        But the Consumer Expectations Test focuses on “whether the danger . . . was unknowable

and unacceptable to the average or ordinary consumer, or whether the ordinary consumer would

reasonably anticipate the dangerous condition of the product.” Wright v. Ryobi Technologies,

Inc., 175 F. Supp. 3d 439, 451-52 (E.D. Pa. 2016). Like the dangers of a saw’s rotating blade in

Wright, the zip lining dangers Kurzinsky identifies are obvious. The fact that the speed of a zip




                                                11
line will accelerate with any increased force – whether caused by the use of lighter load, steeper

angle, or just a push – is self-evident to anyone capable of riding a zip line. Those risks are

analogous to the risk of a table saw cutting through any material in its path, regardless of whether

it is wood or human fingers. The average and ordinary consumer, even assuming that person is

using a commercial-grade mountaineering pulley to construct a backyard zip line, would know

and appreciate its basic dangers. See Wright, 175 F. Supp. 3d at 452. They would also

appreciate the increased risk of using a straight bar over a seat. Id.

       There is no evidence that representations from Petzl misled consumers or minimized the

known dangers of zip lining. In terms of the Consumer Expectations Test’s “implied/express

recommendations” element, Kurzinsky has produced no evidence that Petzl recommended its

speed pulley for backyard zip lines. To the contrary, the materials Kurzinsky reviewed,

including the sticker on the Pulley, show zip liners who use pulleys equipped with ball bearings

crashing into cliffs. Ex. A. They feature multiple skull-and-crossbones. Id. Instead of heeding

such warnings, Kurzinsky relied on recommendations from eBay and YouTube, and concedes he

never contacted Petzl for clarification when he did not understand the meaning of the skull-and-

crossbones next to the crashing zip liner depicted on the Pulley. Pl. Ex. B; Def. Ex. G at 43, 46,

81, 196.

       Risk Utility

       Kurzinsky alternatively argues that, under the Risk Utility Test, selling the Pulley without

an accompanying brake and/or harness is inherently dangerous. Def. Ex. E at 18. Sold on its

own, however, the Pulley can be used for direct and indirect hauling, mountaineering, and zip

line systems demonstrably safer than those utilizing hand-brakes. Def. Ex. I at 1-2. Petzl is not

required to include features that would marginally improve safety for one purpose at the expense




                                                 12
of other purposes when it manufactures a multi-purpose product. Verge v. Ford Motor Co., 581

F.2d 384, 388-89 (1978) (overturning jury verdict and finding Ford was not required to include

back-up warning mechanism in chassis that could be used for multiple purposes, some of which

would not require a back-up warning mechanism).

       As described above, the dangers of backyard zip lining are widely known, open, and

obvious, and can be mitigated by a customer exercising care. Tincher, 104 A.3d at 390. Unlike

the absence of additional safety features in cases that are sent to the jury on a Risk Utility theory,

the proposed safety features in this case would not meet industry standards and would make the

product less safe for several purposes. See, e.g., Rapchak, 2016 WL 1018534, at *13-14 (letting

jury determine whether manufacturer should have included screen that would have made product

safer, albeit potentially less convenient).

       Abraham’s report acknowledges that Petzl pulleys are also “sold with” braking

mechanisms. Def. Ex. E at 15. But manufacturers are not liable for “the manner in which” a

non-defective product is used, or for a user’s “decision to purchase” a non-defective product.

Henry v. Philadelphia Adult Probation and Parole Dept., No 05-4809, 2007 WL 2670140, at *14

(E.D. Pa. Sept. 6, 2007) (dismissing case against ankle bracelet manufacturer whose product

failed to incorporate GPS technology because any harm was caused by law enforcement’s delay

in communicating that the prisoner was out of range, not the product design, which provided

only that limited piece of information, not the wearer’s location).

       Kurzinsky “did not offer any evidence to show that the design of [Petzl’s] product caused

[his] injuries,” and the design of the Pulley did not require Kurzinsky to install it in a system

with no braking mechanism and a straight bar. Dorshimer, 145 F. Supp. 3d at 353. “Absent

such evidence, plaintiff’s design defect claim cannot withstand [Petzl’s] summary judgment




                                                 13
motion.” Id.

   Failure to Warn

       In his expert report, Abraham focuses on Kurzinsky’s last theory, opining that “the

instructions lack any wording interpreting the unintelligible diagrams,” and fell “below the

standard of care in the industry.” Def. Ex. E at 18-19. Abraham claims an adequate warning

would include a “signal word,” like “danger,” and then specifically warn consumers that: (1) zip

lining is dangerous, (2) zip liners must read and understand the safety instructions, (3) consumers

who do not understand the safety instructions should contact Petzl, (4) installing equipment

without safety protocols and instructions will lead to a “high probability” of injury, (5) installed

equipment “should be inspected by a certified safety specialist in zip lining”, and (6) failing to

heed these warnings could result in injury or death. Id. at 16-17. Other than requiring inspection

by certified safety specialists in zip lining, Abraham provides no information or warning that is

not open and obvious. There is no requirement under Pennsylvania law to advise users of open

and obvious risks. Fleck, 981 F.2d at 119; see also Dorshimer, 145 F. Supp. 3d at 354

(“Placement of the [product] . . . over an open set of steps, is so obviously unsuitable for use that

no warning against it was required.”).

       Further, the existing instructions already include the signal word “attention” and warn

that “installation and use of a cable tyrolean requires the abilities of an expert.” Ex. A at 6. No

reasonable jury could find Kurzinsky would have heeded the advice to obtain a certified safety

specialist to inspect his zip line when he testified that, having read that an expert is required to

install and use a cable tyrolean, he still believed his “system was fine” and “[t]here was nothing

he would have done differently.” Def. Ex. G at 202; see also id. at 230 (if Kurzinsky had read

that special training was required to design a zip line system it would not have made a difference




                                                  14
in the design of his system). Petzl’s literature is designed to be understood in 18 languages, and

includes “attention,” the need for expertise, four triangles with exclamation points (five including

the sticker on the Pulley), and three skull-and-crossbones (four including the one on the sticker).

Ex. A. Given that Kurzinsky ignored all these warnings, no reasonable jury could find he would

have heeded the warnings Abraham recommends. Manufacturers are not required “to warn

against dangers that may arise if the stated warnings are not heeded.” Hatcher, 167 F.Supp.3d at

727. They are also not required to warn against even foreseeable misuse. Spowal v. ITW Food

Equip. Gr. LLC, 943 F. Supp. 2d 550, 563 (W.D. Pa. 2013) (because using the mixer’s paddle

for wiping hands violated FDA standards, manufacturer was not required to warn against the

misuse even though it was foreseeable).

       Abraham also opines that Petzl should have “placed Mr. Kurzinsky on notice so that he

[could] make a prudent decision with reference to purchasing a complete kit from Petzl and

follow their instructions which would incorporate a braking system with a pulley and a harness.”

Def. Ex. E at 16. As described above, the Pulley had multiple intended purposes. Def. Ex. I at

1-2. Manufacturers are not liable for a user’s decision to purchase a product that does not come

with a specific feature if the lack of that feature is not a design defect. Henry, 2007 WL

2670140, at *14. Manufacturers’ legal obligations to provide instructions depend on the “nature

of the product.” Tincher, 104 A.3d at 387. Petzl is only required to warn of hidden dangers, and

“is not required to anticipate all the possible uses, including various designs, for which its

[product] will be put and warn of dangers related to the finished product.” Petrucelli v.

Bohringer, No. 91-2098, 1994 WL 81999, at *6 (E.D. Pa. March 10, 1994).

       Other failure to warn cases are instructive. In Wenrick, a component manufacturer was

sued when a switch was accidentally triggered because it was “unguarded” and located above a




                                                 15
set of stairs. Wenrick, 564 A.2d at 1246. Because the system designer, not the component

manufacturer, determined the kind of switch to purchase (“unguarded”) and its location, the

component manufacturer was not required to warn of the specific dangers related to those

decisions. Id. at 1248. By contrast, the component manufacturer in J. Meade Williamson and

F.D.I.B. Inc. v. Piper Aircraft Corp., 968 F2d 380, 386 (3d Cir. 1992) designed a pump joint that

required installation with countersunk screws and Loctite, an adhesive, and was aware of its

intended use in a location that foreclosed inspection. The component manufacturer drafted

preliminary instructions informing the system designer of these requirements but failed to send

them. Id. Because the manufacturer failed to inform the system designer of the hidden danger of

failing to use countersunk screws and Loctite during installation, it was found liable. Id.

       Like the manufacturer in Wenrick, “[a]ll the decisions and actions whereby the danger

was created,” i.e., the decision not to include a braking mechanism, and to use the straight bar,

were Kurzinsky’s, and the associated dangers were not hidden. Wenrick, 564 A.2d at 1248.

Kurzinsky testified he was aware the Pulley did not include a braking mechanism when he

designed his system and, “[w]hen he first tried it, [he] felt there was no reason for it.” Def. Ex.

G at 193-94. When a component manufacturer has no “control over the assembly of the final

product,” there is no obligation to warn of dangers related to the assembly. Callender v.

Brighton Mach. Co., Inc., No. 755 WDA 2013, 2014 WL 1057351, at *5 (Pa. Super. Sept. 17,

2014). No reasonable jury could find Petzl responsible for Kurzinsky’s informed decision to

purchase the Pulley and use it in the system he improperly designed.

   2. Negligence

       Kurzinsky must set forth sufficient evidence that a reasonable jury could find Petzl (1)

had a duty to him, which it (2) breached, (3) causing (4) actual injury. Krentz v. Conrail, 910




                                                 16
A.2d 20, 27 (Pa. 2006).

        Petzl argues Kurzinsky failed to establish a duty because he did not identify a standard of

care. Def. Mot. at 24. Abraham lists 13 “voluntary and statutory standards relating to warnings

and instructions” with which he claims Petzl’s product information should have, but did not,

comply. Def. Ex. E at 11-12. Thus, Kurzinsky’s negligence claim is based on Petzl’s failure to

warn.

        Proximate causation is analyzed under the “substantial factor” test. Sweitzer v.

Oxmaster, Inc., No. 09-5606, 2010 WL 5257226, at *6 (E.D. Pa. Dec. 23, 2010). The same

causation standard applies in negligence and strict liability cases, although the “standard for

establishing liability of a product manufacturer under a negligence theory [is] more stringent and,

thus, difficult to satisfy.” Sikkelee v. AVCO Corp., 268 F. Supp. 3d 660, 715 (M.D. Pa. 2017)

(citing Schwartz v. Abex Corp., 106 F. Supp. 3d 626, 654 (E.D. Pa. 2015)).

        As discussed above, Kurzinsky has failed to produce sufficient evidence from which a

jury could find the recommended warnings are required, and has produced undisputed evidence

that he would not have followed those warnings even if they had been provided. Def. Ex. G at

202. He has therefore failed to produce sufficient evidence from which a jury could find Petzl

liable for negligence. Sikkelee, 168 F. Supp. 3d at 716 (evidence that was insufficient to sustain

a strict liability claim was also insufficient to sustain the analogous negligence claim).

   3. Breach of warranty

        To establish his breach of warranty claim, Kurzinsky must set forth sufficient evidence to

support a finding that Petzl’s Pulley was not “fit for the ordinary purposes for which it was

used,” or that it was inadequately “contained, packaged, [or] labeled.” 13 Pa. Cons. Stat. §§

2341(b)(3), 2341(b)(5).




                                                 17
       Kurzinsky’s breach of warranty claim fails on the same basis as his strict liability claim,

discussed above. He has not produced any evidence the Pulley was unfit for its ordinary

purposes, including use in a properly-designed zip line, or that its warnings were inadequate.

   Kurzinsky’s claims against Petzl should be dismissed. An appropriate Order follows.




                                                18
